

SETTLEMENT AGREEMENT AND RELEASE



This SETTLEMENT AGREEMENT AND RELEASE (this “Agreement”) is entered into as of
the 8th day of November 2007, by and among CLEAR SKIES GROUP, INC., a New York
corporation (the "Company") SUSTAINABLE PROFITABILITY GROUP, INC a New York
corporation (“SPG”) and MAYUR V. SUBBARAO, an individual (“Subbarao”).
 
WHEREAS, SPG and the Company entered into a consulting agreement, dated as of
June 17, 2005 (the “Consulting Agreement”), for certain services to be performed
by SPG for certain compensation; and
 
WHEREAS, pursuant to the Consulting Agreement, SPG is entitled to designate one
member of the Board of Directors of the Company, and has designated Subbarao who
was then elected to the Board of Directors and currently serves as a director of
the Company; and
 
WHEREAS, SPG provided notice of termination of the Consulting Agreement on or
around February 16, 2007 and a disagreement exists regarding compensation which
may be due SPG under the Consulting Agreement; and
 
WHEREAS, SPG and the Company have made certain claims against each other
concerning the responsibilities, performance and compensation under the
Consulting Agreement, and Subbarao wishes to resign his board position; and
 
WHEREAS, the parties hereto desire to settle, compromise and terminate forever
all disputes among and between them, and to resolve any and all claims, causes
of action, disputes and disagreements they may have against each other and to
provide for the return of all Company property, including without limitation,
documents, confidential information and trade secrets in possession of SPG and
Subbarao.
 
NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound do hereby agree as follows:
 
1
Immediate Payment. Simultaneously with SPG’s execution and delivery of this
Agreement and the documents contemplated herein, the Company shall pay to SPG
$250,000 in immediately available funds, by check or wire transfer in full
settlement of any and all claims under the Consulting Agreement against the
Company. Payment by wire transfer shall be made to Frydman LLC’s trust account
with the following wire instructions: Bank Name: ABA #: ; Acct Name: Acct. #: .
The parties acknowledge that $85,000 of the payments are in satisfaction of cash
fees claimed by SPG to be due to SPG under the Consulting Agreement.

 
- 1 -

--------------------------------------------------------------------------------


 
2
Secured Promissory Note. Upon execution and delivery of this Agreement, Ezra
Green (“Green”) shall deliver to SPG a promissory note in the form attached
hereto as Exhibit A (the “Green Note”) and the share pledge and escrow agreement
in the form attached hereto as Exhibit B (the “Pledge Agreement”) as payment in
consideration of the purchase by Green of the Subject Shares (as hereinafter
defined). Contemporaneously with the delivery of the Green Note, SPG and
Subbarao shall be deemed to have transferred, conveyed and assigned their entire
right, title and interest in and to all of the shares of common stock, preferred
stock or other securities, including any and all rights to receive any
securities through the exercise of any warrant, option or other right, of which
SPG and Subbarao own or are entitled to, without any further action or
agreement. SPG and Subbarao represent and warrant that 140,000 shares of common
stock of the Company represent all of the shares of common stock of the Company
owned or controlled, directly or indirectly, by SPG and/or Subbarao, or to which
either of SPG and/or Subbarao claim any right or interest in (collectively, the
“Subject Shares”). Transfer of ownership of the Subject Shares shall be recorded
on the stock transfer records of the Company to Green or his designee as of the
date of this Agreement and the secretary of the Company is authorized to record
such transfer in the transfer records of the Company. The Subject Shares shall
be delivered to the “Agent” pursuant to the terms of the Pledge Agreement and
disposed of in accordance with the terms thereof for the benefit of pledgee,
provided, however, that neither SPG nor Subbarao shall have any further claim or
right, title or interest in or to the Subject Shares or any other shares or
interests in or to any other securities of the Company.

 
The Green Note shall be payable to SPG in the original principal amount of
$150,000 and shall accrue interest at the fixed rate of eight (8%) percent per
annum, simple interest. All unpaid principal and any accrued interest on the
Green Note shall be due and payable on the date or dates set forth in the Green
Note (the “Maturity Date”); provided, however, that $50,000 of the original
principal amount and accrued interest thereon (the “First Payment Amount”) shall
be due and payable on January 2, 2008 (the “First Payment Date”). In the event
that the First Payment Amount is not paid on or before the First Payment Date,
then the full amount of unpaid principal and accrued interest outstanding under
the Green Note shall become immediately due and payable five (5) days following
written notice received by Green of non-payment of the First Payment Amount.
Green may elect, in his sole discretion, to prepay all or any portion of the
outstanding principal and/or interest on the Green Note at any time without
premium or penalty. Upon payment in full of the Green Note the Pledge Agreement
shall terminate and the Subject Shares remaining subject to the pledge, if any,
shall be irrevocably delivered to Green and neither Green nor Company shall have
any further obligation to SPG or Subbarao.
 
The Pledge Agreement shall include terms providing for the possible sale, from
time to time, by an independent agent named therein (who shall be selected by
Green but shall be reasonably acceptable to SPG, provided that Stewart
Management Company or Delaware Trust Company or its or their affiliates shall be
deemed acceptable) through any means without further authorization of any person
(including without any further authorization by SPG or Subbarao) of the Subject
Shares, but shall not require such sale. The escrow agent shall have the
authority to liquidate all or any portion of the Subject Shares pledged in any
manner approved by Green, provided that the proceeds from any sales shall first
be paid to SPG within five (5) days of receipt of funds by the agent to reduce
the outstanding principal amount (and following payment of all principal, any
accrued interest) under the Green Note. In the event of a default in the
payment, when due, of the Green Note, either of interest payment on the Maturity
Date or following the First Payment Date, the unsold Subject Shares pledged
under the Pledge Agreement, if any, shall be delivered to SPG for sale by SPG in
satisfaction of the amounts due and any excess returned to Green. Upon payment
in full of the Green Note, including all accrued interest thereon, all unsold
Subject Shares shall be immediately delivered to Green or his designee.
 
- 2 -

--------------------------------------------------------------------------------


 
The descriptions of the Pledge Agreement and Green Note are by way of summary
only and the terms of the Pledge Agreement and Green Note shall control. The
Pledge Agreement and Green Note, and the rights and obligations thereunder, are
intended to be wholly independent from and independently enforceable from any
provisions, performance or claim of nonperformance of this Agreement.
 
3
Cancellation of Warrant. The Company shall have no obligation to issue or
deliver any warrants pursuant to the Consulting Agreement (the “Warrants”). Any
right of SPG or Subbarao to receive any Warrants is hereby cancelled and of no
force or effect. SPG and Subbarao hereby waive any and all claims to entitlement
to the issuance of any warrants or options to receive any securities of the
Company.

 
4
Representations, warranties and agreements of Subbarao and SPG.

 
4.1  Each of Subbarao and SPG represent and warrant, jointly and severally, that
other than (i) 100,000 shares of common stock of the Company held by SPG, (ii)
40,000 shares of common stock of the Company held by Subbarao and (iii) any
claim or interest in the Warrants asserted by SPG, Subbarao and SPG which have
been released hereby they do not, directly or indirectly, own any securities of
the Company or any interest therein. Subbarao and SPG agree that for a period of
one (1) year following the date of this Agreement they shall not own or acquire,
directly or indirectly, any securities of the Company, directly or indirectly.
 
4.2 Each of Subbarao and SPG represent and warrant, jointly and severally, that,
neither the Subject Shares, any claims or rights to receive Warrants nor any
interest in or to the Subject Shares or the Warrants, nor any rights under the
Consulting Agreement have been transferred, assigned, endorsed, pledged,
hypothecated or otherwise encumbered in any manner whatsoever, and no person or
entity has any right, claim or interest (legal, equitable or otherwise) in or to
the Subject Shares, the Warrants, any shares issuable upon exercise of the
Warrants or under the Consulting Agreement.
 
4.3 SPG represents and warrants that the execution and delivery of this
Agreement has been duly authorized and is the valid and binding obligation of
SPG, enforceable in accordance with its terms.
 
4.4 The representations and warranties of each of Subbarao and SPG set forth in
this Agreement shall survive the closing of this Agreement.
 
- 3 -

--------------------------------------------------------------------------------


 
5
Representations of the Company. The Company represents and warrants that the
execution and delivery of this Agreement has been duly authorized and is the
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as such enforcement may be limited by the laws of bankruptcy or
insolvency and with respect to enforceability of rights of creditors generally.
The representations and warranties of the Company set forth in this Agreement
shall survive the closing of this Agreement.

 
6
Delivery of Shares.

 
6.1 Immediately upon execution of this Agreement, SPG and Subbarao shall deliver
to Green the original stock certificates of the Company representing the Subject
Shares, with executed stock powers attached, irrevocably transferring the
Subject Shares to Green for delivery to the transfer agent for deposit pursuant
to the Pledge Agreement.
 
6.2 Immediately upon execution of this Agreement and the surrender of the
certificates representing the Subject Shares in accordance with Section 6.1, the
Company shall issue a certificate representing the Subject Shares in the name of
Green or the escrow agent named in the Pledge Agreement (who shall vote such
shares only upon the direction of Green) and deliver such certificate to be held
in accordance with the Pledge Agreement. The Company and its successors,
including any public company which may succeed to the business of the Company,
shall issue or pay to the Escrow Agent or SPG as applicable any securities or
payments replacing or representing a dividend, conversion or other byproduct of
a transaction effecting the Subject Shares.
 
7
Resignation of Subbarao. Upon the execution of this Agreement and payment of the
amount as provided in Section 1 hereof, Subbarao’s resignation from the Board of
Directors and any and all offices and positions of the Company and any of its
subsidiaries or affiliated companies shall become immediately effective.

 
8
Company Information and Property. Each of Subbarao and SPG agrees to immediately
return to the Company all documents, including electronic documents, supplied by
the Company and all Company property in whatever form held in his or its
possession including, but not limited to, Company reports, customer lists,
supplier lists, consultant lists, formulas, files, manuals, memoranda, computer
equipment, access codes, discs, software, and any other Company business
information or records (including without limitation, tapes and transcripts,
agenda, minutes reports and other written material or notes related thereto), in
any form in which they are maintained, including records or information
regarding Company customers, suppliers and vendors, pricing, products a
development plans, budgets, business affairs and operations and agrees that he
and it will not retain any copies, duplicates, reproductions, or excerpts
thereof in any form. Each of Subbarao and SPG further agrees that he and it will
not, in any manner, disclose or make use of any Company property or information.
Each party represents that they will not disparage or make any negative,
derogatory or defamatory statements about the other, their existing or planned
business practices or activities, or about any former, current or future
officer, director, consultant, agent, employee or representative of the other to
any person. Each of Subbarao, SPG, the Company and Green acknowledge that any
breach of this nondisparagement agreement would cause irreparable injury to the
other for which there is no adequate remedy at law and in addition to any
remedies that may be available in the event of a breach or threatened breach of
this Section 8 the offended party shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction which would
prevent violations of the provisions of this Section 8. In seeking such an
order, any requirement to post a bond or other undertaking shall be waived. The
terms of this nondisparagement will not apply to statements made under oath
which are required in connection with any legally compelled statement, provided
not less than 5 business days advance notice of such is provided the other
party.

 
- 4 -

--------------------------------------------------------------------------------


 
9
Mutual Release. All parties to this Agreement and any of their respective
agents, representatives, attorneys, heirs, estates, successors and assigns (on
their own behalf and which shall also be binding on behalf of such other
persons) (in such capacity, the “Releasor”) hereby irrevocably, fully, and
finally, without further word, deed, action, execution, or further documentation
release the other, together with its officers, directors, employees, agents and
stockholders and each of their respective agents, representatives, attorneys,
heirs, estates, successors, assigns and affiliates (in such capacity,
collectively, “Releasees”) from any and all claims, actions, causes of action,
suits, debts, accounts, reckonings, covenants, contracts, controversies,
agreements, promises, damages, expenses, demands and other obligations or
liabilities of any nature whatsoever, in law or equity, whether known or
unknown, which any Releasor ever had or now has against any of the Releasees,
for, upon, or by reason of, any matter, course or thing whatsoever from the
beginning of the world to the date of this Agreement relating to or arising out
of the Consulting Agreement or by reason of any dealings the parties may have
had with one another up until the date hereof. Nothing contained within this
Agreement shall be deemed to release or discharge any representation, warranty
or other obligation undertaken in this Agreement by any of the parties hereto.

 
10
Indemnification.

 
10.1 In addition to any indemnification rights Subbarao may be entitled to under
the Certificate of Incorporation or Bylaws of the Company and pursuant to
applicable statutes, the Company shall indemnify Subbarao to the full extent
permitted by law so that the Company, among other things, indemnifies and saves
and holds harmless Subbarao from and against any and all claims, demands,
liabilities, losses, costs and expenses, including judgments, fines, penalties,
damages or amounts paid on account thereof (whether in settlement or otherwise)
including reasonable attorneys’ fees as incurred as a result of any action,
proceeding, investigation, subpoena or inquiry relating to Subbarao’s services
as a director of the Company or service with any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise in any capacity
at the request of the Company; unless the final judgment of an action in which
Subbarao is a party finds that Subbarao engaged in intentional or illegal
misconduct while conducting his duties as a member of the Company’s Board of
Directors. In the event that any valid claim to indemnification is asserted
hereunder, Subbarao shall be entitled to advancement of his actual costs and
expenses (including reasonable attorneys’ fees as incurred) upon execution of an
undertaking to reimburse the Company in the event that it is found that Subbarao
was not entitled to indemnification as provided herein. Subbarao agrees that he
will not settle any matter for which he shall seek and has been granted
indemnification without the written consent of the Company.
 
- 5 -

--------------------------------------------------------------------------------


 
10.2 Each of SPG and Subbarao represents and warrants, jointly and severally,
that except for the issues arising out of or relating to the Consulting
Agreement, they know of no pending or threatened claim, suit or action against
the Company or any of its officers, directors, or employees, or of any pending
or threatened proceeding or investigation by any governmental or regulatory
agency of such persons, nor of any basis upon which any such claim, suit or
action or regulatory proceeding could be asserted.
 
11
Cooperation. It is further agreed by all parties that in addition to any express
obligation set forth herein, they shall execute whatever additional documents or
agreements may be necessary or desirable to effectuate the intent and purposes
of this Agreement.

 
12
No Admission of Liability. It is expressly agreed and understood that this
Agreement shall not constitute or be deemed an admission of liability by any
party hereto but is designed solely to amicably resolve claims and disputes
between and among the parties.

 
13
Governing Law, Jurisdiction and Venue. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to principles of conflicts of laws. Actions or proceedings
relating to this Agreement may only be brought in a state or federal court
sitting in New York County, New York, and each of the parties irrevocably
consents to the jurisdiction of such courts in any such action or proceeding.
Each of the parties to this Agreement further agrees to accept service of
process in any action or proceeding relating to this Agreement by the delivery
of such process in the manner designated in Section 16 of this Agreement.

 
14
Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors and permitted assigns.

 
15
Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated except by a written instrument signed by all of the
parties. Except for any indemnification provisions contained in the Certificate
of Incorporation or Bylaws of the Company, this Agreement supersedes any and all
prior agreements and negotiations between the parties hereto and supersedes any
and all obligations the parties hereto may have to one another under any prior
agreements, including, without limitation, the Consulting Agreement.

 
16
Notices. Any notices, demands and other communications to be given or delivered
hereunder shall be in writing and shall be deemed to have been given when
delivered personally or when mailed by certified or registered mail, return
receipt requested and postage prepaid, or by a nationally recognized overnight
courier service and addressed to the addresses of the respective parties set
forth below or to such changed address for any party as such party may have
fixed by notice sent in accordance with this Section 16:

 
- 6 -

--------------------------------------------------------------------------------


 
If to the Company or Green, to:
 
Clear Skies Group, Inc
5020 Sunrise Highway, Suite 227
Massapequa Park, NY 11762
 
with a copy to:
 
Haynes and Boone, LLP
153 East 53rd Street, Suite 4900
New York, New York 10022 
Attention: Harvey J. Kesner, Esq.
 
If to SPG or Subbarao, to:
 
Sustainable Profitability Group, Inc
18 Millbrook Terrace
New Paltz, NY 12561
 
with a copy to:
 
Frydman LLC
18 East 48th Street, 10th Floor
New York, NY 10017
Att: David S. Frydman, Esq.
 
17
Disclosure. The parties shall not disclose, directly or indirectly, the terms
and existence of this Agreement or the negotiations or underlying facts that led
up to this Agreement, except to their attorneys and accountants and to the
extent such disclosure is required to be made by compulsion of legal process or
to enforce the terms of this Agreement and the agreements contemplated herein
under any applicable law, rule or regulation. Notwithstanding the foregoing,
either party may disclose such matters as are necessary or appropriate to be
disclosed in any report or other document required to be filed with the
Securities and Exchange Commission and any drafts of such documents.

 
18
Costs and Expenses. The parties agree that each is to bear its own costs and
expenses, including attorneys’ fees, in connection with this Agreement. In the
event that either party brings an action for enforcement of any of the terms or
provisions of this Agreement that is unsuccessful, the prevailing party shall be
paid all of the costs and expenses (including reasonable attorneys fees)
incurred in defense of such action.

 
19
Construction. The parties have mutually participated in the drafting of this
Agreement, and neither this Agreement nor any Section hereof shall be construed
against any party due to the fact that it was drafted by said party.

 
20
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument. Facsimile signatures shall be deemed originals.

 
- 7 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
 

        CLEAR SKIES GROUP, INC.  
   
   
    By:   /s/ Ezra
Green                                                                            
   
Name: Ezra Green
Title:    Chief Executive Officer

              SUSTAINABLE PROFITABILITY GROUP, INC.  
   
   
    By:   /s/ David
Dell                                                                             
   
Name: David Dell
Title:   President and Chief Executive Officer

        /s/ Mayur V.
Subbarao                                                                      
Mayur V. Subbarao  



AGREED AND ACCEPTED WITH RESPECT TO PARAGRAPHS 2, 8 AND 9 ONLY:





/s/ Ezra Green                  
Ezra Green

 
- 8 -

--------------------------------------------------------------------------------

